DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/25/2021 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 15 is objected to because of the following informalities: an apparent minor typographical error causing rough grammar in line 2 at “to resist a movement the surgical tool”.  A minor amendment such as “to resist a movement of the surgical tool” (or any such similar language desired by Applicant) will cure this minor objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 and 4-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhao et al. (US 2009/0088634).
Zhao discloses (see Figs. 1A-2) an image guided robotic surgical system comprising the following claim limitations:
(claim 1) a mobile base (172, Fig. 1B) ([0007]; [0033]; [0039]-[0040]; base 172 is expressly disclosed as a cart having a braking system (i.e. mobile in some fashion)); a robotic device (i.e. robotic arm 156) mounted on the mobile base (172) (as shown in Figs. 1A-1B); a surgical tool (101A, Figs. 1A-1B) positioned at a distal end of the robotic device (156) (as shown in Figs. 1A-1B; [0033]-[0035]); an optical tracking emitter/detector (101C, Figs. 1A-1B) (see claim 13; Fig. 2; [0031]; [0035]; [0043]; [0045]; [0052]-[0055]; [0064]) mounted on the mobile base (172) and configured to (i.e. capable of) track an anatomical feature (see claim 13; Fig. 2; [0031]; [0043]; [0045]; [0052]-[0055]; [0064]); and circuitry configured to (i.e. capable of) characterize a pose of the surgical tool (101A) relative to the anatomical feature based on data from the optical tracking emitter/detector (see Abstract; claims 13-22; Fig. 2; [0030]-[0031]; [0033]; [0043]; [0045]-[0046]; [0049]-[0050]; [0052]-[0061]; [0064]; [0219];  computer circuitry expressly used to characterize and display the images of tool pose positions relative to the anatomical surgical site);
(claim 4) further comprising a display screen (154, Figs. 1A-1B) mounted on the mobile base (172) (as shown in Fig. 1B);
(claim 5) further comprising a first display support extending from and pivotable relative to the mobile base (172); and a second display support extending from and pivotable relative to the first display support; wherein the display screen (154) is positioned on the second display support (as expressly shown in 

    PNG
    media_image1.png
    361
    559
    media_image1.png
    Greyscale

(claim 6) further comprising a fluoroscopic imaging system (101C, Fig. 1A) mounted on the mobile base (172) ([0032]; a fluoroscopic imaging device is expressly disclosed being attached to one of the robotic surgical arms);
(claim 7) wherein the optical tracking emitter/detector (101C) is movable relative to the mobile base (172) (as expressly shown in Figs. 1A-1B; [0032]-[0034]; [0041]; imaging device expressly connected to base via one or more movable robotic arms);
(claim 8) comprising an actuator (151) configured to (i.e. capable of) electromechanically move the optical tracking emitter/detector (101C) relative to the mobile base (172) ([0049]; computer 151 with microprocessors 
(claim 9) further comprising an articulating arm (156, Fig. 1A), wherein the optical tracking emitter/detector (101C, Fig. 1A) is mounted on the mobile base (172) via the articulating arm (156) (as shown in Fig. 1A, imaging device 101C connected to base 172 via one or more movable robotic arms 156);
(claim 10) wherein the circuitry comprises joint encoders of the robotic device (156) ([0037]; [0042]; each robotic arm and joint may include one or more displacement transducers, positional sensors, and/or orientational sensors to assist in acquisition and tracking of robotic instruments);
(claim 11) wherein the circuitry is configured to (i.e. capable of) characterize the pose of the surgical tool (101) relative to the anatomical feature based on the data from the optical tracking emitter/detector, signals from the joint encoders, and a geometric relationship between the robotic device (156) and the optical tracking emitter/detector (see Abstract; claims 13-22; Fig. 2; [0030]-[0031]; [0033]; [0037]; [0042]-[0043]; [0045]-[0046]; [0049]-[0050]; [0052]-[0061]; [0064]; [0070]-[0071]; [0094]; [0219];  computer circuitry expressly used to characterize and display the images of tool pose positions relative to the anatomical surgical site via received sensory input);
(claim 12) further comprising an array (189, Fig. 1B; 502, Fig. 5A) coupled to the surgical tool (101) and configured to (i.e. capable of) be tracked by the optical tracking emitter/detector ([0042]; [0063]; [0080]);
(claim 13) wherein the surgical tool comprises a bone cutting element ([0191]; tracked tool expressly may comprise a cutter tool, ablation tool and the like);
(claim 14) wherein the circuitry is further configured to (i.e. capable of) control the robotic device (156) to move the surgical tool (101) based on the pose of the surgical tool (101) relative to the anatomical feature (see Abstract; claims 1 and 13; [0031]; [0042]; [0087]-[0088]; circuitry generated corrected kinematics data from raw kinematics data to correct a pose of a robotic instrument);
(claim 15) wherein the circuitry is further configured to (i.e. capable of) control the robotic device (156) to resist a movement the surgical tool (101A) based on the pose of the surgical tool (101A) relative to the anatomical feature ([0047]; without any generation of new control signals to move the robotic instruments, the robotic instruments are expressly held in a static position in their current state); and
(claim 16) wherein the circuitry is further configured to (i.e. capable of) control the robotic device to mobilize the surgical tool out of the way of the optical tracking emitter/detector to facilitate optical tracking ([0031]; tool tracking system expressly generates continuous pose information of the robotic instruments including instrument spatial relationships with other tools so that the image-based tools are avoided).

Claim(s) 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dietz et al. (US 6,554,472).
Dietz discloses (see Figs. 1-9) a surgical imaging system (10, Fig. 1) comprising the following claim limitations:
(claim 17) a base (22, Fig. 1); a robotic device (14, Figs. 1 and 4-5) mounted on the base (22) (as shown in Figs. 1 and 4-5); an optical tracking emitter/detector (12, Figs. 1 and 4-5) mounted on the base (22) (as shown in Figs. 1 and 4-5); and a display screen (116, Figs. 1 and 4-5) mounted on the base (22) (as expressly shown in Figs. 1 and 4-5);
(claim 18) wherein the base (22) provides a mechanical hub for a plurality of articulating arms (18/20, Figs. 1 and 4-5) supporting the robotic device (14), the optical tracking emitter/detector (12), and the display screen (116) (as expressly shown in Figs. 1 and 4-5); and
(claim 19) further comprising a first display support (30, Figs. 1 and 4-5) extending from and pivotable relative to the base (22) (see Fig. 4 showing pivotal motion at joint 24); and a second display support (38/42, Figs. 1 and 4-5) extending from and pivotable relative to a distal end of the first display support (22) (see Figs. 4-5 showing pivotal motion at joint 34); wherein the display screen (116) is positioned on the second display support (38/42) (as shown in Figs. 1 and 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao as applied to claim 1 above, and further in view of Quaid et al. (US 2006/0142657).
Zhao, as applied above, discloses an image guided robotic surgical system comprising all the limitations of the claim, including a mobile cart with a braking system ([0007]; [0033]; [0040]), but fails to expressly disclose the mobile base comprising wheels configured to allow movement of the mobile base wherein the movement of the mobile base causes corresponding motion of the robotic device, the surgical tool, and the optical tracking emitter/detector.  
However, Quaid teaches (see Fig. 2A) a similar robotic cart system (30) comprising a mobile base (32) comprising wheels (38) configured to (i.e. capable of) allow movement of the mobile base (32) wherein the movement of the mobile base (32) causes corresponding motion of the robotic device, the surgical tool, and the optical tracking emitter/detector (as shown in Fig. 2A, movement of the cart base 32 will cause corresponding movement of any other fixedly attached tools and/or devices) in order to .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao as applied to claim 1 above, and further in view of Wojcik (US 4,280,580).
Zhao, as applied above, discloses an image guided robotic surgical system comprising all the limitations of the claim, including a mobile cart with a braking system ([0007]; [0033]; [0040]), but fails to expressly disclose the braking system of the mobile base being electronically lockable.  
However, Wojcik teaches (see Figs. 1-3) a similar mobile medical cart comprising an electronically lockable braking system in order to beneficially allow for a freely mobile system comprising automatic braking to automatically avoid collisions with close proximity obstacles (see Abstract; col. 2, lines 5-21 and 24-64; col. 3, lines 21-68).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Zhao to have an electronically lockable 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-5, 15, 17 and 31 of U.S. Patent No. 10,028,788. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set generally requires at least a mobile base, a robotic device (e.g. first and/or second movable support structures), a surgical tool/instrument, and a tracking component wherein the system characterizes a pose between the tool and the anatomy from the tracking data (e.g. registers the tool in regards to the patient tissue structure).  It is noted that a species will anticipate a claim to a genus. See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 10,028,788 will anticipate the broader genus claims of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771